United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3178
                                  ___________

Daniel W. McClean,                   *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
Jo Anne B. Barnhart, Commissioner of * [UNPUBLISHED]
Social Security,                     *
                                     *
            Appellee.                *
                               ___________

                            Submitted: March 3, 2004

                                 Filed: April 5, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Daniel W. McClean appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Wheeler v. Apfel, 224 F.3d 891, 894-95 (8th Cir. 2000)
(standard of review), we affirm.



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       In his June 2000 applications and related documents, McClean alleged
disability since February 1999 from, inter alia, carpal tunnel syndrome (CTS),
learning disabilities, a bad back, and illiteracy. After a January 2002 hearing, an
administrative law judge (ALJ) determined that McClean’s borderline intellectual
function and his chronic cervical and lumbar strain were severe impairments, but his
CTS was not severe, and his impairments, alone or combined, were not of listing-
level severity. The ALJ further determined that although McClean’s residual
functional capacity (RFC) precluded his past relevant work, he could perform certain
jobs a vocational expert had identified in response to a hypothetical the ALJ had
posed at the hearing.

       We reject McClean’s challenges to the ALJ’s credibility findings and to the
ALJ’s RFC findings as they related to McClean’s upper extremities. The ALJ gave
multiple valid reasons for finding McClean’s allegations concerning his limitations
not entirely credible, see Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if
adequately explained and supported, credibility findings are for ALJ to make); and
we conclude that the ALJ’s RFC findings were supported by substantial evidence,
including the examination findings of two consulting physicians and one treating
physician, and the March 2000 opinion of Dr. Lee Piatek--the physician who
performed McClean’s CTS releases in 1999--that McClean could have returned to his
previous job in June 1999 without work restrictions, see Pearsall v. Massanari, 274
F.3d 1211, 1217-18 (8th Cir. 2001) (it is ALJ’s responsibility to determine RFC based
on medical records, observations of treating physicians and others, and claimant’s
own description of his limitations). We decline to consider McClean’s assertions
concerning recent medical findings, as such findings relate to his physical status after
the date of the ALJ’s decision. See Delrosa v. Sullivan, 922 F.2d 480, 483-84 (8th
Cir. 1991).

      Accordingly, we affirm.
                     ______________________________

                                          -2-